Exhibit 10-w TRUSTMARK CORPORATION FORM OF BONUS RESTRICTED STOCK AGREEMENT Granted <> This Bonus Restricted Stock Agreement (“Agreement”) is entered into as of <> pursuant to the 2005 Stock and Incentive Compensation Plan (the “Plan”) of Trustmark Corporation (the “Company”) and evidences the grant of Restricted Stock (as defined in the Plan), and the terms, conditions and restrictions pertaining thereto, to <> (the “Associate”). WHEREAS, the Company maintains the Plan under which the Committee (as defined in the Plan) may, among other things, award shares of the Company’s common stock (“Stock”) to such key associates of the Company and its Subsidiaries as the Committee may determine, subject to terms, conditions and restrictions as it may deem appropriate; and WHEREAS, pursuant to the Plan, the Company, upon action by the Committee, has granted to the Associate a restricted stock award conditioned upon the execution by the Company and the Associate of a Bonus Restricted Stock Agreement setting forth all the terms and conditions applicable to such award; NOW THEREFORE, in consideration of the benefits which the Company has derived from the services rendered to it and its Subsidiaries by the Associate and of the covenants contained herein, the parties hereby agree as follows: 1.
